Citation Nr: 0519541	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 11, 2001 to 
September 19, 2001.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

In September 2001, the RO received the appellant's claim of 
entitlement to service connection for a right knee disorder.  
In a July 2002 rating decision, the RO denied the claim.  The 
appellant disagreed with the July 2002 rating decision, and 
the appeal was perfected with the timely submission of her 
substantive appeal (VA Form 9) in April 2003.  

The Board notes that although the appellant requested a Board 
hearing on her VA Form 9, her representative specifically 
withdrew that request in a June 2003 letter.  A RO hearing 
was requested instead, and such was held in July 2003.  A 
transcript of that hearing is of record and has been reviewed 
by the Board.

Representation

In an August 2003 letter, the appellant expressed certain 
reservations about her service organization representative.  
However, she has not specifically requested that her 
representative withdraw, and a valid Form VA 21-22 
Appointment of Veterans Service Organization as Claimant's 
Representative, dated September 25, 2001, is of record.  The 
appointed service organization has submitted written argument 
in her behalf.  



FINDING OF FACT

Competent medical evidence does not relate the appellant's 
claimed patellofemoral pain syndrome of the right knee to her 
military service.


CONCLUSION OF LAW

A right knee disorder was not incurred as a result of the 
appellant's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection 
for a right knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004) [reasonable doubt to be resolved in 
appellant's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a appellant need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the July 2002 rating decision, by the March 
2003 statement of the case (SOC), and by the January 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on her claim, and of the particular deficiencies in 
the evidence with respect to her claim.  More significantly, 
a letter was sent to the appellant in June 2002, with a copy 
to her representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2002 VCAA letter, the RO informed the appellant that the 
RO would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence.  We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The June 2002 letter told the 
appellant "If you were treated at a VA Medical Center or 
Outpatient Clinic or another government facility for the 
claimed conditions, please furnish the names, and addresses, 
and dates of treatment, and VA will obtain those records. We 
have enclosed a VA Form 21-4138 for this purpose.  If you 
were treated by a private physician for your claimed 
condition please complete, sign and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  Use a 
separate form for each doctor or hospital where you were 
treated.  You may wish to contact the doctor or hospital 
yourself and request the release of this information."  More 
specifically, the letter stated, "We need the following 
information from you:
the name of the person, agency, or company who has records 
that you think will help us decide your claim; the address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the June 2002 letter did not 
specifically request that the appellant provide "any evidence 
in [her] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that she "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation].  

The Board finds that June 2002 letter properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the appellant and which portion 
the Secretary would attempt to obtain on behalf of the 
appellant.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the appellant's claim was 
then adjudicated by the RO in July 2002, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, codified at 38 U.S.C.A. § 5102, 5103, made effective 
from November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

The Board is therefore satisfied that the appellant was 
notified properly of her statutory rights; she is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
her claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to appellant].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the appellant's service 
medical records, service personnel records, and VA outpatient 
treatment records.  These included treatment records from 
Great Lakes Naval Hospital.  The RO also requested additional 
records directly from Great Lakes Naval Hospital, as well as 
additional service records from the Records Maintenance 
Center.  Negative responses were received from both of these 
facilities.  At her RO hearing, the appellant submitted a 
treatment record from St. Louis County Health Care.  There is 
no indication that there exists any evidence with a bearing 
on this case that has not been obtained.

A review of the evidence reveals that the appellant failed to 
report for a VA medical examination scheduled to evaluate her 
claimed right knee disorder.  The appellant has an obligation 
to cooperate, when required, in the development of evidence 
pertaining to her claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  VA efforts to obtain examinations of the 
appellant, in order to fully and fairly evaluate her claim, 
have been unsuccessful.  The evidence of record does not 
reflect any good cause or justification for her failure to 
report for VA medical examinations.  

Paragraph (a) of 38 C.F.R. § 3.655 provides that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c), as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

Paragraph (b) provides that, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  
Accordingly, the appellant's claim must be decided based on 
the evidence of record.  There is no further duty to assist 
her in obtaining a medical examination.

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The appellant was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony.  As noted in the Introduction, she 
indicated in her VA Form 9 that she wanted a BVA hearing; 
however, her representative withdrew that request, and 
instead requested a hearing before the RO.  The appellant was 
afforded a personal hearing before a RO Hearing Officer in 
January 2003, the transcript of which is of record.  The 
appellant's  representative has submitted written argument in 
her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   



Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the appellant served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the appellant's right knee.  
An October 2001 VA primary care assessment shows a diagnosis 
of patellofemoral pain syndrome, based on objective findings 
of very minimal effusion noted with ballottement testing and 
minimal tenderness to the inferior medial aspect of the knee 
cap.   Accordingly, the first Hickson element is met.

However, with respect to the second Hickson element, the 
Board can identify nothing in the service medical records to 
establish or even suggest that the appellant suffered an 
injury or disease affecting her right knee during her 
military service.  The service medical records are entirely 
negative as to such a disease or injury.  

The appellant testified during her July 2003 hearing that she 
was injured and went on sick call around August 6th or 7th, 
2001.   An August 7, 2001 treatment report from Great Lakes 
Naval Hospital is of record.  However, this report shows 
complaints of sore arms, stomach and legs.  There is no 
reference to or evaluation of knee complaints.  Crucially, 
the diagnosis was an upper respiratory viral infection.

The appellant has submitted a copy of her performance report 
showing that she was placed on medical restriction for one 
day on August 7, 2001.  However, there is no reference to a 
knee injury or knee complaints; it appears that the medical 
restriction was due to the viral infection which was 
diagnosed that day.  

The appellant was separated from service after only two 
months due to inadaptability.  Her personnel records are 
replete with comments such as "unmotivated and immature"; 
"belligerent and contentious attitude"; "refusal to 
train"; "no respect for authority" and "lacks self 
discipline".  There is no indication that there were any 
physical problems involved, including her knees.  

An October 2001 VA primary care note contains the appellant's 
statement that her right knee pain started in basic training 
when she fell on a wet floor, and that the pain became worse 
with daily exercise.  In a July 2003 nurse triage note, the 
appellant stated that she slipped and fell in service while 
doing mountain climbers.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the appellant's report, concerning any 
in-service incident of knee injury.  The appellant's service 
medical records are devoid of any complaints or findings that 
pertain to the purported incident(s).  Nor did the appellant 
report the incident to any service health care provider in 
service.

The appellant's version of events from the past is of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the appellant].  The Board places greater weight of 
probative value on the negative service medical records than 
it does on the appellant's after-the-fact recollections which 
are made in connection with a claim for monetary benefits.   
See  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  See 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a appellant's testimony simply because the 
appellant is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Post-service medical records which reference the alleged in-
service merely constitute recitations of the appellant's 
statements, and as such the Board accords them no weight of 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Moreover, the Court has held that post-service reference by 
an examiner to injuries sustained in service, that is not 
accompanied by a review of service medical records by that 
examiner, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  

While the appellant filed her claim within a year of 
separation from service, patellofemoral pain syndrome is not 
one of the chronic diseases that is presumed to have been 
incurred in service under 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Moreover, 
those provisions are explicitly applicable to appellant's who 
served at least 90 days.  The appellant served from July 11, 
2001 to September 19, 2001, fewer than 90 days.

Accordingly, in the absence of any objective medical evidence 
demonstrating any knee problems during service the Board 
finds that the second Hickson element is not met.  The 
appellant's claim fails on that basis.

With respect to the third Hickson element, there is of record 
no medical opinion that purports to relate the appellant's 
current patellofemoral pain syndrome to her military service.  

The Board has considered the appellant's contentions with 
respect to nexus.  In her July 2003 hearing, she stated that 
it was her opinion that her current ongoing problems are 
related to an injury in service.  However, it is now well 
established that although she is competent to report on her 
symptoms, as a lay person without medical training the 
appellant is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

It is the appellant's responsibility to present and support a 
claim for benefits.  
See 38 C.F.R. § 5107(a) (West 2002). Here, despite a VCAA 
letter which specifically requested such information and 
evidence, in compliance with 
38 U.S.C.A. § 5103A, the appellant has not done so.  In 
particular, as discussed above she failed to report for a VA 
examination which would have been expected to shed additional 
light on her claim.  

Accordingly, the Board finds that the third Hickson element 
is not met.

As two of the elements required to establish service 
connection are not met, the Board therefore finds that a 
preponderance of the evidence is against a showing that the 
appellant's right knee disorder resulted from a disease or 
injury incurred in active service.  The appellant's claim of 
entitlement to service connection for a right knee disorder 
is denied.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


